Exhibit 99.1 Vitacost.com Announces Results for the First Quarter 2014 Company Reports Record Revenue of $104.8 Million BOCA RATON, Fla., May 8, 2014 – Vitacost.com, Inc. (NASDAQ:VITC), a leading online retailer of healthy living products, today reported financial results for the first quarter ended March 31, 2014. The Company reported total net sales of $104.8 million, a 7% increase from total net sales of $97.8 million for the first quarter of 2013. Shipped orders on the Company’s core vitacost.com website increased 5% year-over-year in the first quarter benefiting from the addition of 266,000 new customers. Non-GAAP adjusted EBITDA was a loss of $0.7 million for the first quarter of 2014, excluding fees related to the Company’s freight savings program, compared to $0.3 million in adjusted EBITDA generated in the first quarter of 2013. The Company reported an operating loss of $3.9 million in the first quarter of 2014, compared to an operating loss of $3.0 million in the first quarter of 2013. “In the first quarter, we launched a national television advertising test and remain focused on increasing our reach to a wider base of customers,” stated Jeffrey Horowitz, Vitacost.com’s Chief Executive Officer. “In addition, we released numerous new enhancements to our website to further improve the customer experience with many more to come throughout the year.” First Quarter Financial Highlights Customer Acquisition : The Company added 266,000 new customers in the first quarter of 2014 on its vitacost.com website, a 2% year-over-year decline. In total, the Company added 389,000 new customers in the first quarter of 2014, an increase of 7% year-over-year, including results from the Company’s Amazon.com sales channel. Active Customer Base : The number of active customers on the Company’s vitacost.com website was 1.8 million at the end of the first quarter, up 7% year-over-year. The Company ended the first quarter of 2014 with 2.3 million total active customers, up 8% year-over-year, including results from the Company’s Amazon.com sales channel. Number of Shipped Orders : The Company shipped 1.3 million orders generated from its vitacost.com website, up 5% year-over-year. The Company shipped 1.5 million total orders in the first quarter of 2014, up 8% year-over-year, including results from the Company’s Amazon.com sales channel. 1 Average Order Value : The Company’s AOV from its vitacost.com website was $75.55, a 2% year-over-year increase. Total AOV for the first quarter of 2014 was $69.95, an increase of 1% year-over-year, including orders generated from the Company’s Amazon.com sales channel which carries a lower AOV. Gross Margin : Gross margin was 22.1% in the first quarter of 2014 compared to 23.1% in the first quarter of 2013. Fulfillment Expense : Fulfillment expense on a per order shipped basis decreased 1% year-over-year, excluding fees related to the Company’s freight savings program. As a percentage of net sales, fulfillment expense was 8.8% for the first quarter of 2014 compared to 9.0% in the first quarter of 2013, excluding certain items in the year ago quarter. Excluding fees related to the Company’s current freight savings program, which is expected to expire in mid-2014, fulfillment expense as a percentage of net sales was 8.2% in the first quarter of 2014, consistent with the year ago quarter. Sales & Marketing Expense : Sales and marketing expense was $8.7 million or 8.3% of net sales in the first quarter of 2014, compared to $8.4 million or 8.6% of net sales in the first quarter of 2013. Balance Sheet : The Company had cash and cash equivalents of $29.1 million as of March 31, 2014. E-Commerce Metrics A copy of historical e-commerce metrics is available on the Company's website at http://investor.vitacost.com. Conference Call Information The Company will host a conference call to discuss these results and will provide additional comments and details at that time. Participating on the call will be Jeffrey Horowitz, the Company’s Chief Executive Officer and Brian Helman, the Company’s Chief Financial Officer. The conference call is scheduled to begin today at 10:00 a.m. ET. The call will be broadcast live over the Internet hosted on the Investor Relations section of Vitacost.com's website at http://investor.vitacost.com, and will be archived online through May 22, 2014. In addition, you may dial (877) 705-6003 to listen to the live broadcast. A telephonic playback will be available from 1:00 p.m. ET, May 8, 2014, through May 22, 2014. Participants can dial (877) 870-5176 to hear the playback. The pass code is 13580905. 2 About Vitacost.com, Inc. Vitacost.com, Inc.(Nasdaq:VITC) is a leading online retailer of healthy living products, including dietary supplements such as vitamins, minerals, herbs and other botanicals, amino acids and metabolites, as well as cosmetics, organic body and personal care products, pet products, sports nutrition and health foods. Vitacost.com, Inc.sells these products directly to consumers through its website, www.vitacost.com. Vitacost.com, Inc.strives to offer its customers the broadest selection of healthy living products, while providing superior customer service and timely and accurate delivery. Forward-Looking Statements Except for historical information contained herein, the statements in this release are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements made herein, which include statements regarding the Company’s future growth prospects, the Company’s expectations regarding customer growth and future investments to support growth, involve known and unknown risks and uncertainties, which may cause the Company’s actual results in current or future periods to differ materially from those anticipated or projected herein. Those risks and uncertainties include, among other things, significant competition in the Company’s industry; unfavorable publicity or consumer perception of the Company’s products on the Internet; the incurrence of material product liability and product recall costs; costs of compliance and the Company’s failure to comply with government regulations; inability to defend intellectual property claims; the Company’s failure to keep pace with the demands of customers for new products; the current global economic climate; disruptions in the Company’s information technology systems, and the lack of long-term experience with human consumption of some of the Company’s products with innovative ingredients. Those and other risks are more fully described in the Company’s filings with the Securities and Exchange Commission, including the Company’s Form 10-K for the full year ended December 31, 2013 and in the Company's subsequent filings with the Securities and Exchange Commission made prior to or after the date hereof. Discussion of Non-GAAP Financial Measures To supplement the consolidated financial statements presented in accordance with Generally Accepted Accounting Principles (GAAP), Vitacost.com uses the non-GAAP measure of adjusted EBITDA, defined as earnings before interest, taxes, depreciation, and amortization of intangible assets. To adjust for the impact of certain matters in 2013, the Company has further adjusted its EBITDA calculation to exclude the impact of stock-based compensation expense and expenses from certain legal actions, settlements and related costs, severance costs, and certain other charges and credits. These non-GAAP measures are provided to enhance the user’s overall understanding of the Company’s current financial performance. Management believes that adjusted EBITDA provides useful information to the Company and to investors by excluding certain items that may not be indicative of the Company’s core operating results. However, adjusted EBITDA should not be considered in isolation, or as a substitute for, or as superior to, net income/loss, cash flows, or other consolidated income/loss or cash flow data prepared in accordance with GAAP, or as a measure of the Company’s profitability or liquidity. Although adjusted EBITDA is frequently used as a measure of operating performance, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. Operating income (loss) is the closest financial measure prepared by the Company in accordance with GAAP in terms of comparability to adjusted EBITDA. Attached at the end of this release is a reconciliation of reported operating income (loss) determined under GAAP to the presentation of adjusted EBITDA. 3 Vitacost.com, Inc. Consolidated Balance Sheets (In thousands, except par value) As of Assets March 31, 2014 December 31, 2013 Current Assets Cash and cash equivalents $ 29,092 $ 24,799 Accounts receivable, net 2,957 1,486 Inventory 35,653 37,143 Prepaid expenses 1,159 902 Other current assets 490 567 Total current assets 69,351 64,897 Property and equipment, net 29,315 30,288 Other assets 3,256 3,192 Total assets $ 101,922 $ 98,377 Liability and Stockholders' Equity Current Liabilities Accounts payable 34,475 29,357 Deferred revenue 5,135 4,634 Accrued expenses 6,760 6,326 Total current liabilities 46,370 40,317 Deferred tax liability 415 402 Total liabilities $ 46,785 $ 40,719 Commitments and Contingencies Stockholders' Equity Preferred stock, par value $.00001 per share; 25,000 shares authorized; no shares issued and outstanding - - Common stock, par value $.00001 per share; 100,000 shares authorized; 34,054 and 34,050 shares issued and outstanding at March 31, 2014, and December 31, 2013, respectively - - Additional paid-in capital 115,048 113,658 Warrants 4,347 4,347 Accumulated deficit ) ) Total stockholders' equity 55,137 57,658 Total liabilities and stockholders' equity $ 101,922 $ 98,377 4 Vitacost.com, Inc. Condensed Consolidated Statements of Operations (In thousands, except per share) (Unaudited) Three Months Ended March 31, 2014 March 31, 2013 As Reported Adjustments Excluding Adjustments As Reported Adjustments Excluding Adjustments Net Sales $ 104,830 $ 104,830 $ 97,756 $ 97,756 Cost of Goods Sold 81,712 81,712 75,127 75,127 Gross Profit 23,118 23,118 22,629 22,629 Fulfillment 9,264 9,264 8,915 135 8,780 Sales & Marketing 8,700 8,700 8,417 8,417 General & Administrative 9,075 9,075 8,303 8,303 Total Operating Expenses 27,039 27,039 25,635 25,500 Operating Loss ) Other Income 23 23 20 20 Loss Before Income Taxes ) Income Tax Expense ) Net Loss $ ) $ ) $ ) $ ) EPS Basic $ ) $ ) $ ) $ ) Fully Diluted $ ) $ ) $ ) $ ) Basic Shares Outstanding 34,051 34,051 33,519 33,519 Fully Diluted Shares Outstanding* 34,051 34,051 33,519 33,519 *The inclusion of common stock equivalents in the calculation of diluted earnings per share during the periods was anti-dilutive 5 Vitacost.com - Supplemental Net Sales Information ($ in 000s) Three Months Ended March 31, Third-party products $ 80,676 $ 74,545 Proprietary products 20,513 19,382 Freight 3,641 3,829 Net sales $ 104,830 $ 97,756 Adjusted EBITDA Calculation ($ in 000s) Three Months Ended March 31, Reported operating loss $ ) $ ) Depreciation and amortization 1,704 1,655 Stock-based compensation expense 840 775 Adjustments: - Severance/recruiting for executives 135 - Fees for freight savings program 671 754 Adjusted EBITDA $ ) $ 313 Investor Contact: Vitacost.com Kathleen Reed Director of Investor Relations 561.982.4180 #2292 Kathleen.reed@vitacost.com ICR, Inc. Katie Turner Managing Director Katie.turner@icrinc.com
